Citation Nr: 0829668	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-41 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post traumatic stress disorder (PTSD) with alcohol 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted service connection for PTSD with 
alcohol abuse and assigned a 30 percent rating, effective in 
June 2004.  In a subsequent decision in December 2005, the RO 
increased the veteran's rating for PTSD to 50 percent, also 
effective in June 2004.  

In written argument in May 2006, the veteran's representative 
said that the record raised an inferred claim for a total 
rating on the basis of individual unemployability due to 
service-connected disability.  This matter is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks a higher rating for his service-connected 
PTSD.  VA medical records note that he began receiving 
disability benefits from the Social Security Administration 
(SSA) in approximately 2002, around which time he retired 
from employment.  The basis of these disability benefits is 
not clear.  While there is some indication that it is related 
to neck pain due to a neck injury, there is also evidence 
that the veteran stopped working due to stress.  In this 
regard, the veteran reported to a VA examiner in March 2005 
that he retired because he was "tired of the stress" and 
"couldn't take it anymore".  The veteran's representative 
similarly argued in writing in May 2006 that the veteran's 
inability to continue working in his lifetime occupation was 
related to stress and his PTSD and alcohol disability 
symptoms.  Pertinent criteria for a higher rating for PTSD, 
to 70 percent, include difficulty in adapting to stressful 
circumstances (including work or a work like setting).  
38 C.F.R. § 4.130, Diagnostic Code 9440.  

In light of the existence and relevance of the veteran's SSA 
records to this claim, it is incumbent on VA to obtain them.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) 
(where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA).  See 
also Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992) 
(SSA's determination regarding the veteran's unemployability 
and the reasons for that determination are pertinent for VA 
purposes).

In addition, the veteran reported during a March 2005 VA 
examination that he had been hospitalized in 2000 and again 
in 2002 for noncardiac chest pain and that it had been 
suggested that it was related to stress.  These records are 
not on file and should be obtained.  See 38 U.S.C.A. 
§ 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in writing and ask 
that he provide information concerning the 
specific dates that he was hospitalized in 
2000 and 2002 for chest pain and stress, 
and the address and name of the medical 
facility he was hospitalized in.  If the 
veteran fails to respond or provide 
additional information, that should be 
noted in the claims folder.  If additional 
information is received, efforts should be 
made to obtain such records.

2.  The SSA should be contacted and 
requested to provide a copy of its 
decision awarding benefits to the veteran, 
as well as copies of all supporting 
medical documentation that was utilized in 
rendering the decision.

3.  Copies of current treatment records, 
covering the period from December 24, 
2005, to the present, should be obtained 
and associated with the claims folder.

4.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for an initial rating 
greater than 50 percent for PTSD with 
alcohol dependence.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, as well as an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

